Name: 89/282/EEC: Commission Decision of 7 April 1989 provisionally suspending approval of an establishment on the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  health;  animal product;  trade;  agricultural policy;  America
 Date Published: 1989-04-21

 Avis juridique important|31989D028289/282/EEC: Commission Decision of 7 April 1989 provisionally suspending approval of an establishment on the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community Official Journal L 110 , 21/04/1989 P. 0054 - 0054 Finnish special edition: Chapter 3 Volume 29 P. 0007 Swedish special edition: Chapter 3 Volume 29 P. 0007 *****COMMISSION DECISION of 7 April 1989 provisionally suspending approval of an establishment on the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community (89/282/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/657/EEC (2), and in particular Article 5 thereof, Whereas the list of establishments in Brazil approved for the purpose of importing fresh meat into the Community was originally established by Commission Decision 81/713/EEC (3), as last amended by Decision C(89) 145 (4); Whereas, pursuant to Article 5 of Directive 72/462/EEC, an inspection was carried out in certain establishments in Brazil, which led to some doubts regarding the establishment 'Bon Beef IndÃ ºstria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo' (veterinary approval No SIF 1602), in particular as regards compliance with Article 4 (2) (c) of that Directive; Whereas information and documents on that establishment have been brought to the notice of the Commission; Whereas the information and documents show that meat from that establishment does not tally with the health certificate accompanying such meat; whereas, accordingly the origin of such meat, its status as regards the foot-and-mouth disease virus and its suitability for human consumption is suspect; Whereas this information constitutes serious facts within the meaning of Article 5 of Dirctive 72/462/EEC; whereas the Member States have been notified thereof in accordance with that provision; Whereas Community approval of that establishment must be suspended provisionally until a final decision is taken in this respect, HAS ADOPTED THIS DECISION: Article 1 Approval of the Brazilian establishment Bon Beef IndÃ ºstria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo (veterinary approval No SIF 1602) on the list in the Annex to Decision 81/713/EEC is hereby suspended. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 April 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 382, 31. 12. 1988, p. 3. (3) OJ No L 257, 10. 9. 1981, p. 28. (4) OJ No C 26, 1. 2. 1989, p. 5.